Exhibit 10.3

Offshore Group Investment Limited

2016 Management Incentive Plan

1. Purpose. The purpose of the Offshore Group Investment Limited 2016 Management
Incentive Plan is to further align the interests of participants with those of
the shareholders by providing incentive compensation opportunities tied to the
performance of the Common Stock and Stapled Securities (each as defined below)
and by promoting increased ownership of the Common Stock and/or Stapled
Securities by such individuals. The Plan is also intended to advance the
interests of the Company and its shareholders by attracting, retaining and
motivating key personnel upon whose judgment, initiative and effort the
successful conduct of the Company’s business is largely dependent, as part of a
management equity plan designed to comply with Regulation D or Rule 701, as
applicable, promulgated under the Securities Act.

 

  2. Definitions. Wherever the following capitalized terms are used in the Plan,
they shall have the meanings specified below:

“Affiliate” shall mean any person that directly, or indirectly through one or
more intermediaries, controls, or is controlled by, or is under common control
with, the Company (within the meaning of the Exchange Act).

“Award” means an award of a Stock Option, Restricted Stock Award, Restricted
Stock Unit Award, or Other Award granted under the Plan.

“Award Agreement” means an agreement entered into between the Company and a
Participant setting forth the terms and conditions of an Award granted to a
Participant, as provided in Section 12.1 hereof.

“Board” means the Board of Directors of the Company.

“Cause” shall have the meaning set forth in Section 10.2(b) hereof.

“Code” means the United States Internal Revenue Code of 1986, as amended,
together with the applicable regulations thereunder.

“Committee” means the Compensation Committee of the Board, or such other
committee of the Board appointed by the Board to administer the Plan, or the
full Board if no such committee is appointed.

“Common Stock” means an ordinary share (par value U.S.$0.001 per share) of the
Company, or such other class or kind of shares or other securities of the
Company issued in exchange for, upon reclassification of, or as a dividend or
distribution in respect of, the foregoing, in any event as appropriately
adjusted to reflect the applicable transaction(s) or event(s). “Company” means
Offshore Group Investment Limited and any successor thereto.

“Date of Grant” means the date on which an Award under the Plan is granted by
the Committee, or such later date as the Committee may specify to be the
effective date of an Award.



--------------------------------------------------------------------------------

“Effective Date” means February 10, 2016.

“Eligible Person” means any person who is an employee, director, or consultant
of the Company or any of its Subsidiaries.

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.

“Fair Market Value” of a share of Common Stock or a unit of Stapled Security, as
applicable, shall be the fair market value of such share or unit, as applicable,
as reasonably determined by the Committee in its good-faith discretion, and to
the extent deemed appropriate by the Committee, based upon a recent transaction
price per share or unit, as applicable, or third-party valuation of the Common
Stock or Stapled Security, as applicable, and, to the extent necessary, shall be
determined in a manner consistent with Section 409A of the Code; provided that,
on or following the pricing of an IPO, (i) if the determination with respect to
a share of Common Stock is made on or after the pricing date of an IPO and prior
to the first day of trading on Company’s principal securities exchange, then
“Fair Market Value” shall be the offering price of a share of Common Stock in
such IPO, (ii) if the determination with respect to a share of Common Stock is
made on the first day of trading in an IPO on the Company’s principal securities
exchange, then “Fair Market Value” shall be the closing trading price of a share
of Common Stock on such date, (iii) if the determination with respect to a share
of Common Stock is made on another date on or after an IPO, “Fair Market Value”
shall be determined by averaging the trading price of the Common Stock over the
15 trading days immediately prior to such date of determination (or such shorter
period during which such Common Stock has traded), and (iv) “Fair Market Value”
of a Stapled Security shall be equal to the value of such unit on an “as
converted” basis (i.e., equal to the Fair Market Value of the Common Stock
included in such Stapled Security plus the Common Stock issuable pursuant to the
terms of the PIK Note, as if such PIK Note were converted into shares of Common
Stock on the date of determination (whether or not then convertible pursuant to
the terms thereof)) and determined in accordance with the immediately preceding
clauses (i) through (iii). For the avoidance of doubt, if the Committee
determines Fair Market Value of a Stapled Security prior to an IPO and, for such
purpose, values Stapled Securities on an “as converted” basis (i.e., equal to
the Fair Market Value of the Common Stock included in such Stapled Security plus
the Common Stock issuable pursuant to the terms of the PIK Note, as if such PIK
Note were converted into shares of Common Stock on the date of determination
(whether or not then convertible pursuant to the terms thereof)), then the
Committee shall also value the Common Stock at such time on an “as converted”
basis (i.e., increase the number of shares of Common Stock (solely for the
purpose of calculating equity value) by the number of shares of Common Stock
issuable pursuant to the terms of the PIK Note, as if such PIK Note were
converted into shares of Common Stock on the date of determination (whether or
not then convertible pursuant to the terms thereof)).

“Incentive Stock Option” means a Stock Option granted under Section 6 hereof
that is intended to meet the requirements of Section 422 of the Code.

“IPO” means the first underwritten public offering of the Common Stock covering
the offer and sale of Common Stock for the account of the Company underwritten
by a reputable nationally recognized underwriter pursuant to which the Common
Stock will be quoted or listed on a nationally-recognized securities exchange.

 

- 2 -



--------------------------------------------------------------------------------

“Nonqualified Stock Option” means a Stock Option granted under Section 6 hereof
that is not an Incentive Stock Option.

“Other Award” means any right granted pursuant to Section 9 hereof which is
(i) not an Award described in Sections 6 through 8 hereof, and (ii) either
(A) an Award of Common Stock or an Award denominated or payable in, valued in
whole or in part by reference to, or otherwise based on or related to, Common
Stock or Stapled Securities (including, without limitation, securities
convertible into Common Stock), as deemed by the Committee to be consistent with
the purposes of the Plan; or (B) a Petrobras Litigation Award to the extent
payable in cash.

“Participant” means any Eligible Person who holds an outstanding Award under the
Plan.

“Person” means an individual, partnership, corporation, unincorporated
organization, joint stock company, limited liability company, trust, joint
venture or other legal entity, or a governmental agency or political subdivision
thereof.

“Petrobras Pool” means (i) to the extent that Petrobras Litigation Awards are
settled in Stapled Securities or Common Stock, then the total number of units of
Stapled Securities or shares of Common Stock actually required to satisfy the
Company’s obligations with respect to such stock-settled Petrobras Litigation
Awards (as set forth in Section 9.1 herein), or (ii) if no Petrobras Litigation
Awards are settled in Stapled Securities or Common Stock, then zero.

“PIK Note Indenture” means the indenture dated as of February 10, 2016 among
Offshore Group Investment Limited, a Cayman Islands exempted company, the
Guarantors (as defined therein) and U.S. Bank National Association, as trustee
and as collateral agent, pursuant to which the PIK Notes and Stapled Securities
are issued.

“PIK Notes” means the 1% / 12% Step-Up Senior Secured Third Lien Convertible
Notes due 2030 of the Company issued pursuant to the PIK Note Indenture.

“Plan” means the Offshore Group Investment Limited 2016 Management Incentive
Plan as set forth herein, effective as provided in Section 14.1 hereof and as
may be amended and/or restated from time to time.

“Qualified Liquidity Event” or “QLE” means the occurrence of any of the
following (i) a transaction or series of transactions pursuant to which any
Person (or group of Persons) acquires more than 50% of the voting power of the
Company’s then outstanding securities (other than transfers among the
shareholders of the Company at the time of the Effective Date); (ii) the sale of
all or substantially all of the Company’s assets; or (iii) the listing of 25% or
more of the voting power of the Company’s then-outstanding Common Stock on a
public stock exchange, in the aggregate; provided, however, that in the event of
a listing of less than 50% of the voting power of the Company’s Common Stock, in
the aggregate (but equal to

 

- 3 -



--------------------------------------------------------------------------------

or greater than 25%), a Participant may elect to defer this QLE until at least
50% of the voting power of the Company’s Common Stock has been listed, in the
aggregate. For the avoidance of doubt, any such deferral contemplated under the
foregoing clause (iii) will only affect the terms applicable to the vesting of
the applicable Award and not the timing of settlement of the Award.
Notwithstanding anything herein to the contrary, clauses (i) and (ii) herein
shall be interpreted in a manner consistent with Treasury Regulation Sections
1.409A-3(i)(5)(v) and (vii), respectively.

“Restricted Stock Award” means a grant of shares of Common Stock or units of
Stapled Securities to an Eligible Person under Section 7 hereof that are issued
subject to such vesting and transfer restrictions as the Committee shall
determine, and such other conditions, as are set forth in the Plan and the
applicable Award Agreement.

“Restricted Stock Unit Award” means a grant of a right to receive shares of
Common Stock or units of Stapled Securities (or other consideration based on the
value of shares of Common Stock or units of Stapled Securities) to an Eligible
Person under Section 8 hereof that are issued subject to such vesting and
transfer restrictions as the Committee shall determine, and such other
conditions, as are set forth in the Plan and the applicable Award Agreement.

“Securities Act” means the United States Securities Act of 1933, as amended.

“Service” means a Participant’s service as an employee, director, consultant of
the Company or any of its Subsidiaries, as applicable.

“Stapled Security” means a unit of stapled securities issued or issuable by the
Company pursuant to the PIK Note Indenture and substantially in the form
attached thereto, which consists of a principal amount of PIK Notes determined
pursuant to the PIK Note Indenture (subject to adjustment as provided in the
Stapled Security and the PIK Note Indenture) and one share of Common Stock
(subject to adjustment as provided in the Stapled Security).

“Stock Option” means a grant to an Eligible Person under Section 6 hereof to
purchase shares of Common Stock at such time and price, and subject to such
conditions, as are set forth in the Plan and the applicable Award Agreement.

“Subsidiary” means an entity (whether or not a corporation) that is wholly or
majority owned or controlled, directly or indirectly, by the Company, or any
other Affiliate of the Company that is so designated, from time to time, by the
Committee, during the period of such affiliated status; provided, however, that
with respect to Incentive Stock Options, the term “Subsidiary” shall include
only an entity that qualifies under Section 424(f) of the Code as a “subsidiary
corporation” with respect to the Company.

3. Administration.

3.1 Committee Members. The Plan shall be administered by the Committee. The
Committee shall have the right, from time to time, to delegate to one or more
officers of the Company the authority of the Committee to grant and determine
the terms and conditions of Awards granted under the Plan, subject to the
requirements of applicable law and such other limitations as the Committee shall
determine. The Committee shall also be permitted to delegate, to any appropriate
officer or employee of the Company, responsibility for performing

 

- 4 -



--------------------------------------------------------------------------------

certain ministerial functions under the Plan. In the event that the Committee’s
authority is delegated to officers or employees in accordance with the
foregoing, all provisions of the Plan relating to the Committee shall be
interpreted in a manner consistent with the foregoing by treating any such
reference as a reference to such officer or employee for such purpose. Any
action undertaken in accordance with the Committee’s proper delegation of
authority hereunder shall have the same force and effect as if such action was
undertaken directly by the Committee and shall be deemed for all purposes of the
Plan to have been taken by the Committee.

3.2 Committee Authority. The Committee shall have such powers and authority as
may be necessary or appropriate for the Committee to carry out its functions as
described in the Plan. Subject to the express limitations of the Plan, the
Committee shall have authority in its discretion to determine the Eligible
Persons to whom, and the time or times at which, Awards may be granted, the
number and type of shares or units subject to each Award, the purchase price of
an Award (if any), the time or times at which an Award will become vested,
exercisable or payable, the performance criteria, performance goals and other
conditions of an Award, the duration of the Award, and all other terms of the
Award. Subject to the terms of the Plan, the Committee shall have the authority
to amend the terms of an Award in any manner that is not inconsistent with the
Plan, provided that no such action shall adversely affect the rights of a
Participant with respect to an outstanding Award without the Participant’s
consent. The Committee shall also have discretionary authority to interpret the
Plan, to make all factual determinations under the Plan, and to make all other
determinations necessary or advisable for Plan administration, including,
without limitation, to correct any defect, to supply any omission or to
reconcile any inconsistency in the Plan or any Award Agreement hereunder. The
Committee may prescribe, amend, and rescind rules and regulations relating to
the Plan. The Committee’s determinations under the Plan need not be uniform and
may be made by the Committee selectively among Participants and Eligible
Persons, whether or not such persons are similarly situated. The Committee
shall, in its discretion, consider such factors as it deems relevant in making
its interpretations, determinations and actions under the Plan including,
without limitation, the recommendations or advice of any officer or employee of
the Company or such attorneys, consultants, accountants or other advisors as the
Committee may select. All interpretations, determinations, and actions by the
Committee shall be final, conclusive, and binding upon all parties.

3.3 Liability & Indemnification. The Committee or its designee shall not be
liable for any action or determination made in good faith with respect to the
Plan or any Award issued hereunder. The Company will indemnify and defend the
Committee or its designee to the maximum extent permitted by law for all actions
taken on behalf of the Company with respect to the Plan.

4. Shares Subject to the Plan.

4.1 Number of Shares Reserved. Subject to adjustment pursuant to Section 4.2
hereof, the number of shares and units which may be issued under all Awards
granted to Participants under the Plan shall be the sum of (A) 7.5% of the total
shares of Common Stock that would be outstanding as of the Effective Date
assuming the PIK Notes were converted as of the Effective Date, plus (B) any
Petrobras Pool, plus (C) a number of units of Stapled Securities representing
(on an as-converted basis, assuming a conversion as of the Effective Date) the

 

- 5 -



--------------------------------------------------------------------------------

maximum shares of Common Stock authorized under clause (A) as of the Effective
Date, provided that any Awards granted with respect to units of Stapled
Securities pursuant to this clause (C) (calculated on an as-converted basis,
assuming a conversion as of the Effective Date) shall not exceed, when taken
together with Awards granted with respect to shares of Common Stock pursuant
clause (A), the total amount of shares of Common Stock authorized for issuance
under clause (A), provided, further, that the units of Stapled Securities
reserved pursuant to this clause (C) shall be available only for grants of
Restricted Stock Units and no other Awards under the Plan and solely to the
extent that the terms of such Restricted Stock Units are consistent with the PIK
Note Indenture1. Subject to adjustment as provided in Section 4.2 hereof, the
aggregate number of shares of Common Stock with respect to which Incentive Stock
Options may be granted under the Plan shall be equal to the number of total
shares of Common Stock reserved under clause (A) above, as reduced pursuant to
the foregoing sentence, provided, however, that in no event shall such number of
shares of Common Stock exceed 1,000,000. In lieu of all or any portion of the
Petrobras Pool, the Company may grant Petrobras Litigation Awards under the Plan
in cash in an aggregate amount (together with any Petrobras Pool) up to the
Petrobras Proceeds.

4.2 Adjustments. If there shall occur any change with respect to the outstanding
shares of Common Stock or units of Stapled Securities, as applicable, by reason
of any conversion of underlying PIK Notes into Common Stock (whether a full or
partial conversion), recapitalization, reclassification, stock dividend,
extraordinary cash or stock dividend, stock split, reverse stock split,
redemption of underlying PIK Notes (whether a partial notes redemption, event of
loss redemption or full redemption), or other distribution or payment with
respect to the shares of Common Stock or units of Stapled Securities, as
applicable, or any merger, reorganization, consolidation, combination, spin-off,
or other similar corporate change, or any other change affecting the Common
Stock or Stapled Securities, as applicable, the Committee shall, in the manner
and to the extent it considers in good faith to be equitable to the Participants
and consistent with the terms of the Plan, cause an adjustment to be made to
(i) the number and kind of shares or units subject to Awards under the Plan
pursuant to Section 4.1 hereof, (ii) the number and kind of shares of Common
Stock, units of Stapled Securities, or other rights (including, without
limitation, cancellation of the awards in exchange for a cash payment or
awarding cash payments to holders of such Awards) subject to then outstanding
Awards, (iii) the exercise price or base price for each share or unit or other
right subject to then outstanding Awards, and (iv) any other terms of an Award
that are affected by the event or change. Notwithstanding the foregoing, (a) any
such adjustments shall, to the extent necessary, be made in a manner consistent
with the requirements of Section 409A of the Code, and (b) in the case of
Incentive Stock Options, any such adjustments shall, to the extent practicable,
be made in a manner consistent with the requirements of Section 424(a) of the
Code.

 

 

1  Management will be granted Restricted Stock Units in respect of that number
of Stapled Securities with an aggregate value of $44.5 million as of the
Effective Date (the valuation of the Common Stock will be calculated assuming
the PIK notes are converted into Common Stock on the Effective Date, and the
Common Stock so determined will be valued in accordance with the equity value
determination in the Disclosure Statement for the issuance of the Common Stock,
as described in the Company’s prepackaged plan and the Restructuring Support
Agreement.

 

- 6 -



--------------------------------------------------------------------------------

5. Eligibility and Awards. Any Eligible Person may be selected by the Committee
to receive an Award and become a Participant under the Plan, subject to
consultation with the Chief Executive Officer of the Company with respect to any
Award issued under Section 9.1 hereof. The Committee has the authority, in its
discretion, to determine and designate from time to time those Eligible Persons
who are to be granted Awards, the types of Awards to be granted, the number of
shares of Common Stock or units of Stapled Securities subject to Awards to be
granted and the terms and conditions of such Awards consistent with the terms of
the Plan. In selecting Eligible Persons to be Participants, and in determining
the type and amount of Awards to be granted under the Plan, the Committee shall
consider any and all factors that it deems relevant or appropriate.

6. Stock Options.

6.1 Grant of Stock Options. A Stock Option may be granted to any Eligible Person
selected by the Committee. Subject to the provisions of Section 6.6 hereof and
Section 422 of the Code, each Stock Option shall be designated, in the
discretion of the Committee, as an Incentive Stock Option or as a Nonqualified
Stock Option.

6.2 Exercise Price. The exercise price per share of a Stock Option shall not be
less than 100% of the Fair Market Value of the shares of Common Stock on the
Date of Grant. The Committee may, in its discretion, specify for any Stock
Option an exercise price per share that is higher than the Fair Market Value on
the Date of Grant.

6.3 Vesting of Stock Options. The Committee shall in its discretion prescribe
the time or times at which, or the conditions upon which, a Stock Option or
portion thereof shall become vested and/or exercisable. The requirements for
vesting and exercisability of a Stock Option may be based on the continued
Service of the Participant, on the attainment of specified performance goals or
on such other terms and conditions as approved by the Committee in its
discretion. The vesting and exercisability of a Stock Option may be accelerated
by, and may be dependent upon, in whole or in part, the occurrence of a
Qualified Liquidity Event.

6.4 Term of Stock Options. The Committee shall, in its discretion, prescribe in
an Award Agreement the period during which a vested Stock Option may be
exercised, provided, however, that the maximum term of a Stock Option shall be
ten years from the Date of Grant. A Stock Option may be earlier terminated as
specified by the Committee and set forth in an Award Agreement upon or following
the termination of a Participant’s Service with the Company or any Subsidiary.

6.5 Stock Option Exercise; Tax Withholding. Subject to such terms and conditions
as specified in an Award Agreement, a vested Stock Option may be exercised in
whole or in part at any time during the term thereof by notice in the form
required by the Company, together with payment of the aggregate exercise price
therefore, provided that arrangements satisfactory to the Company have been made
with respect to any applicable withholding tax, pursuant to Section 13.4 hereof.
Payment of the exercise price shall be made in one or more of the following
forms of payment at the election of the Participant: (i) in cash or by cash
equivalent acceptable to the Committee, (ii) in shares of Common Stock, valued
at the Fair Market Value of such shares on the date of exercise, (iii) to the
extent permitted by the Committee in its discretion, by reduction

 

- 7 -



--------------------------------------------------------------------------------

in the number of shares of Common Stock otherwise deliverable upon exercise of
such Stock Option with a Fair Market Value equal to the aggregate exercise price
of such Stock Option at the time of exercise, (iv) by a combination of the
foregoing methods, or (v) by such other method as may be approved by the
Committee or set forth in the Award Agreement.

6.6 Additional Rules for Incentive Stock Options.

a) Eligibility. An Incentive Stock Option may be granted only to an Eligible
Person who is considered an employee for purposes of Treasury Regulation
§1.421-7(h) with respect to the Company or any Subsidiary that qualifies as a
“subsidiary corporation” with respect to the Company for purposes of
Section 424(f) of the Code.

b) Annual Limits. No Incentive Stock Option shall be granted to a Participant as
a result of which the aggregate Fair Market Value (determined as of the Date of
Grant) of Common Stock with respect to which incentive stock options under
Section 422 of the Code are exercisable for the first time in any calendar year
under the Plan and any other stock option plans of the Company or any subsidiary
or parent corporation, would exceed $100,000, determined in accordance with
Section 422(d) of the Code. This limitation shall be applied by taking stock
options into account in the order in which they were granted.

c) Termination of Employment. An Award of an Incentive Stock Option may provide
that such Stock Option may be exercised not later than three months following
termination of employment of the Participant with the Company and all
Subsidiaries, or not later than one year following a permanent and total
disability within the meaning of Section 22(e)(3) of the Code, as and to the
extent determined by the Committee to comply with the requirements of
Section 422 of the Code.

d) Other Terms and Conditions; Nontransferability. Any Incentive Stock Option
granted hereunder shall contain such additional terms and conditions, not
inconsistent with the terms of the Plan, as are deemed necessary or desirable by
the Committee, which terms, together with the terms of the Plan, shall be
intended and interpreted to cause such Incentive Stock Option to qualify as an
“incentive stock option” under Section 422 of the Code. An Award Agreement for
an Incentive Stock Option may provide that such Stock Option shall be treated as
a Nonqualified Stock Option to the extent that certain requirements applicable
to “incentive stock options” under the Code shall not be satisfied. An Incentive
Stock Option shall by its terms be nontransferable other than by will or by the
laws of descent and distribution, and shall be exercisable during the lifetime
of a Participant only by such Participant.

e) Disqualifying Dispositions. If shares of Common Stock acquired by exercise of
an Incentive Stock Option are disposed of within two years following the Date of
Grant or one year following the transfer of such shares to the Participant upon
exercise, the Participant shall, promptly following such disposition, notify the
Company in writing of the date and terms of such disposition and provide such
other information regarding the disposition as the Company may reasonably
require.

 

- 8 -



--------------------------------------------------------------------------------

7. Restricted Stock Awards.

7.1 Grant of Restricted Stock Awards. A Restricted Stock Award may be granted to
any Eligible Person selected by the Committee. The Committee may require the
payment by the Participant of a specified purchase price in connection with any
Restricted Stock Award. The Committee may provide in an Award Agreement for
(i) the payment of dividends and distributions to the Participant at such times
as paid to stockholders generally or at the times of vesting or other payment of
the Restricted Stock Award and/or (ii) the payment of redemption payments, the
delivery of shares of Common Stock upon conversion of PIK Notes attached to
Stapled Securities awarded as Restricted Stock Awards, and the right to
participate in repurchase transactions and offers arising in respect of such PIK
Notes consistent with the rights of holders of Stapled Securities generally at
the time of vesting or other payments of the applicable Restricted Stock Awards.

7.2 Vesting Requirements. The restrictions imposed on shares granted under a
Restricted Stock Award shall lapse in accordance with the vesting requirements
specified by the Committee in the Award Agreement. The requirements for vesting
of a Restricted Stock Award may be based on the continued Service of the
Participant, on the attainment of specified performance goals or on such other
terms and conditions as approved by the Committee in its discretion. The vesting
of a Restricted Stock Award may be accelerated by, and may be dependent upon, in
whole or in part, the occurrence of a Qualified Liquidity Event.

7.3 Rights as Shareholder. Subject to the foregoing provisions of the Plan and
the applicable Award Agreement, unless otherwise prohibited by applicable law or
determined by the Committee, to the extent permitted by any applicable
indenture, the Participant shall have the rights of a shareholder or unit
holder, as the case may be, with respect to the shares or units granted to the
Participant under a Restricted Stock Award, including but not limited to the
right to vote the shares and receive all dividends in respect of shares and
other distributions paid or made with respect thereto. Any Common Stock, Stapled
Securities, interest payments or accruals, or other securities or payments
received or payable as a dividend, distribution or otherwise or upon conversion
of an underlying PIK Note will be subject to the same restrictions as the
underlying Restricted Stock Award.

7.4 Section 83(b) Election. If a Participant makes an election pursuant to
Section 83(b) of the Code with respect to a Restricted Stock Award, the
Participant shall reasonably promptly provide a copy to the Company. The
Committee may provide in an Award Agreement that the Restricted Stock Award is
conditioned upon the Participant’s making or refraining from making an election
with respect to the Award under Section 83(b) of the Code.

8. Restricted Stock Unit Awards.

8.1 Grant of Restricted Stock Unit Awards. A Restricted Stock Unit Award may be
granted to any Eligible Person selected by the Committee. The Committee may
require the payment by the Participant of a specified purchase price in
connection with any Restricted Stock Unit Award.

8.2 Payment. A Restricted Stock Unit Award may be settled by the delivery of
shares of Common Stock or units of Stapled Securities, or their cash equivalent,
any combination thereof, or in any other form of consideration, as determined by
the Committee and contained in the Award Agreement.

 

- 9 -



--------------------------------------------------------------------------------

8.3 Vesting Requirements. The restrictions or conditions imposed on shares
granted under a Restricted Stock Unit Award shall lapse in accordance with the
vesting requirements specified by the Committee in the applicable Award
Agreement. The requirements for vesting of a Restricted Stock Unit Award may be
based on the continued Service of the Participant, on the attainment of
specified performance goals or on such other terms and conditions as approved by
the Committee in its discretion. The vesting and/or settlement of a Restricted
Stock Unit Award may be accelerated by, and may be dependent upon, in whole or
in part, the occurrence of a Qualified Liquidity Event. At the time of the grant
of a Restricted Stock Unit Award, the Committee, as it deems appropriate, may
impose such restrictions or conditions that delay the settlement of a Restricted
Stock Unit Award to a time after the vesting of such Restricted Stock Unit
Award, subject to Section 409A of the Code.

8.4 No Rights as Shareholder. Unless and until shares of Common Stock or units
of Stapled Securities underlying a Restricted Stock Unit Award are actually
delivered to the Participant upon settlement of the Restricted Stock Unit Award,
the Participant shall have no rights of a shareholder or unitholder, as the case
may be, with respect to the shares or units granted to the Participant under a
Restricted Stock Unit Award, including but not limited to the right to vote the
shares or receive dividends or other distributions or amounts accrued, paid or
made with respect thereto.

8.5 Dividend Equivalents. Dividend equivalents may be credited in respect of
shares of Common Stock or units of Stapled Securities covered by a Restricted
Stock Unit Award, as determined by the Committee and contained in the applicable
Award Agreement. At the sole discretion of the Committee, such dividend
equivalents may be converted into additional shares of Common Stock or units of
Stapled Securities covered by the Restricted Stock Unit Award in such manner as
determined by the Committee. Any such dividend equivalents (including but not
limited to any additional shares or units covered by the Restricted Stock Unit
Award credited by reason of such dividend equivalents) will be subject to all of
the same terms and conditions of the underlying Award Agreement to which they
relate, including, without limitation, with respect to the vesting and
settlement thereof.

9. Other Awards. An Other Award may be granted to any Eligible Person selected
by the Committee. Subject to the terms of the Plan, the Committee will determine
the terms and conditions of any such Other Award, including but not limited to
the price, if any, at which securities may be purchased pursuant to any Other
Award granted under the Plan, and any applicable vesting, settlement and payment
terms.

9.1 Petrobras Litigation Award.

a) In General. The Committee will grant Awards to Eligible Persons as soon as
reasonably practicable but no later than ten days following the Company’s
receipt of proceeds from an arbitration award issued in connection with the
Petrobras litigation matter (any such Award, a “Petrobras Litigation Award”).

 

- 10 -



--------------------------------------------------------------------------------

b) Pool Available. The value of the pool to be utilized for all Petrobras
Litigation Awards, on an aggregated basis, will be an amount equal to the sum of
(i) 3.25% of the net cash proceeds that the Company receives with respect to
such arbitration award plus (ii) 3.25% of any non-cash consideration, including
without limitation contract rights, received by the Company with respect to such
arbitration award, as determined in good faith by the Board, but only to the
extent that the disinterested members of the Board make a reasonable, good faith
determination that such non-cash consideration represents all or part of such
arbitration award or settlement of the Petrobras litigation matter (this clause
(ii), the “Petrobras Non-Cash Portion”, and the sum of the immediately-preceding
clauses (i) and (ii), the “Petrobras Proceeds”). Any Petrobras Litigation Awards
that are forfeited by any Participant shall be returned to the pool available
for Petrobras Litigation Awards and shall be granted pro-rata to the remaining
Eligible Persons who received a Petrobras Litigation Award as soon as reasonably
practicable, with the amount of such pro-rata grant determined based upon the
remaining Eligible Persons’ proportionate share of the Petrobras Proceeds.

c) Eligibility. The Committee shall, in consultation with the Chief Executive
Officer, determine which Eligible Persons may be granted a Petrobras Litigation
Award.

d) Form of Petrobras Litigation Awards. Petrobras Litigation Awards will be
granted in the form of either cash (as Other Awards under the Plan) or
Restricted Stock (in accordance with Section 7 of the Plan as well as this
Section 9.1), as determined in the discretion of the Committee. If the Petrobras
Litigation Award is granted in the form of Restricted Stock, the number of units
or shares comprising such award of Restricted Stock to be granted will be based
on the Fair Market Value of the Company’s Stapled Securities or, if no Stapled
Securities are then outstanding, Common Stock on the date of grant.

e) Other Terms and Conditions. Except for any acceleration provided for in the
applicable Award Agreement,  1⁄4 of the Petrobras Litigation Award will vest on
each of the first four anniversaries of the Effective Date, in each case subject
to the Participant’s continuous Service on the applicable vesting date. A
Petrobras Litigation Award will be subject to all other terms and conditions set
forth in the applicable Award Agreement, including any applicable vesting,
settlement and payment terms.

f) Appraisal. Within two days of the Company’s receipt of proceeds from an
arbitration award issued in connection with the Petrobras litigation matter, the
Company will provide to the Company’s Chief Executive Officer, Chief Financial
Officer, Chief Operating Officer, Chief Administrative Officer and General
Counsel written calculations and backup data setting forth how the Fair Market
Value of the Company’s Stapled Securities or, if no Stapled Securities are then
outstanding, Common Stock was determined, if applicable. Within seven days of
receiving the Company’s written calculations (the “Petrobras Objection
Deadline”), an objecting executive may provide the Committee with a written
objection to such calculations (any such executive, a “Petrobras Objecting
Executive”). If there is more than one Petrobras Objecting Executive, all
Petrobras Objecting Executives shall, within three days following the Petrobras
Objection Deadline, agree on one Petrobras Objecting Executive to make all
decisions with respect to the appraisal process described in this paragraph
(such executive, the “Petrobras Appraising Executive”). If the Petrobras
Objecting Executives cannot agree on the Petrobras Appraising Executive within
those three days, then the Petrobras Appraisal Executive shall be

 

- 11 -



--------------------------------------------------------------------------------

the Petrobras Objecting Executive who has been providing Service to the Company
for the longest period of time as of the date such determination is made. The
Committee and the Petrobras Appraising Executive shall, for a period of ten days
from the Petrobras Objection Deadline, negotiate in good faith to determine the
appropriate calculations applicable to such Petrobras Litigation Award (the
“Petrobras Negotiation Period”). If by the end of the Petrobras Negotiation
Period the Committee and the Petrobras Appraising Executive are unable to agree,
the Petrobras Appraising Executive and the Committee shall jointly engage a
nationally recognized independent appraiser mutually acceptable to both the
Petrobras Appraising Executive and the Committee (or, if the Committee and the
Petrobras Appraising Executive cannot agree on such appraiser within five days
following the Petrobras Negotiation Period, then the Petrobras Appraising
Executive and the Committee will each select an appraiser within ten days
following the end of the Petrobras Negotiation Period, which two appraisers
will, within 15 days following the end of the Petrobras Negotiation Period,
select a third appraiser) (such retained or selected appraiser, the “Petrobras
Joint Appraiser”)) to resolve such dispute. The Petrobras Joint Appraiser shall,
within 30 days following its appointment, deliver its determination of the
applicable valuation and the determinations made by the Petrobras Joint
Appraiser shall be final and binding upon all parties and shall apply to all
Participants who receive a Petrobras Litigation Award. The Company shall bear
all costs associated with the appraisal process described in this paragraph. For
the avoidance of doubt, notwithstanding anything herein or in any Award
Agreement to the contrary (but subject to compliance with Section 409A of the
Code), any payment or action otherwise due or required in connection with the
Petrobras Litigation Awards shall be delayed, and shall not be due or required,
until at least five days following the final determination of any dispute
pursuant to this paragraph.

10. Forfeiture Events.

10.1 General. The Committee may specify in an Award Agreement at the time of the
Award that the Participant’s rights, payments and benefits with respect to an
Award shall be subject to reduction, cancellation, forfeiture or recoupment
(including, without limitation, repayment to the Company of any gain related to
the Award), or other provisions intended to have a similar effect, upon such
terms and conditions as may be determined by the Committee, upon the occurrence
of certain specified events, in addition to any otherwise applicable vesting or
performance conditions of an Award. Such events shall include, but shall not be
limited to, termination of the Participant’s Service for Cause, the
Participant’s violation of material Company policies or breach of
noncompetition, confidentiality or other restrictive covenants that may apply to
the Participant. In addition, notwithstanding anything in the Plan to the
contrary, any Award Agreement may also provide for the reduction, cancellation,
forfeiture or recoupment of an Award (including, without limitation, repayment
to the Company of any gain related to the Award), or other provisions intended
to have a similar effect, upon such terms and conditions as may be required by
the Committee or under Section 10D of the Exchange Act and any applicable rules
or regulations promulgated by the SEC or any national securities exchange or
national securities association on which the Common Stock may be traded or under
any clawback or similar policy adopted by the Company.

 

- 12 -



--------------------------------------------------------------------------------

10.2 Termination for Cause.

a) General. Unless otherwise set forth in an Award Agreement or a written
employment agreement between a Participant and the Company, if applicable, if a
Participant’s employment with the Company or any Subsidiary shall be terminated
for Cause, such Participant’s rights, payments and benefits with respect to an
Award shall be subject to cancellation, forfeiture and/or recoupment. The
Company shall have the power, subject to Section 10.2(b), to determine whether
the Participant has been terminated for Cause and the date upon which such
termination for Cause occurs. Any such determination shall be final, conclusive
and binding upon the Participant. In addition, if the Company shall reasonably
determine that a Participant has committed or may have committed any act which
is reasonably likely to constitute the basis for a termination of such
Participant’s employment for Cause, the Company may suspend for up to 30 days
the Participant’s rights to exercise any option, receive any payment or vest in
any right with respect to any Award pending a determination by the Company of
whether an act has been committed which is reasonably likely to constitute the
basis for a termination for “Cause” as provided in this Section 10.2, but, in
each case, only to the extent that such action would not result in an
acceleration of income or imposition of a tax under Section 409A of the Code.

b) Definition of “Cause”. For purposes of the Plan and determining the treatment
of Awards granted thereunder, unless otherwise provided in an applicable Award
Agreement or as set forth in a written employment agreement between a
Participant and the Company, “Cause” shall mean: (i) material dishonesty, which
is not the result of an inadvertent or innocent mistake, of the Participant with
respect to the Company or any Affiliate; (ii) willful misfeasance or nonfeasance
of duty by the Participant intended to injure or having the effect of injuring
in some material fashion the reputation, business, or business relationships of
the Company or any Affiliate or any of their respective officers, directors, or
employees; (iii) material violation by the Participant of his or her employment
agreement; (iv) conviction of the Participant of any felony, any crime involving
moral turpitude or any other crime (other than a minor vehicular offense) which
could reflect in some material fashion unfavorably upon the Company or any
Affiliate; or (v) the Participant’s (A) failure to perform any of his or her
fiduciary duties to the Company or any Affiliate, (B) failure to make full
disclosure to the Company or any Affiliate of all business opportunities
pertaining to their business, (C) acting for his or her own benefit concerning
the subject matter of his or her fiduciary relationship with the Company or any
Affiliate, or (D) taking any action which he or she knows or should reasonably
know would not comply with the law as applicable to his or her employment,
including but not limited to the United States Foreign Corrupt Practices Act. No
act or failure to act by the Participant shall be considered “willful” if such
act is done by the Participant in the good faith belief that such act is or was
to be beneficial to the Company and its Affiliates, or such failure to act is
due to the Participant’s good faith belief that such action would be materially
harmful to the Company and its Affiliates. A Participant cannot be terminated
for Cause unless and until there has been delivered to Participant a written
notice of termination which sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Participant’s
employment for Cause and the date of termination.

11. Restrictions on Transfer. Awards under the Plan shall not be assignable or
transferable by the Participant, except by will or by the laws of descent and
distribution, and shall not be subject in any manner to assignment, alienation,
pledge, encumbrance or charge. Notwithstanding the foregoing, in the event of
the death of a Participant, except as otherwise

 

- 13 -



--------------------------------------------------------------------------------

provided in an applicable Award Agreement, an outstanding Award may become
payable to the Participant’s beneficiary as designated by the Participant in the
manner prescribed by the Committee or, in the absence of an authorized
beneficiary designation, by the a legatee or legatees of such Award under the
Participant’s last will, or by the Participant’s executors, personal
representatives or distributees of such Award in accordance with the
Participant’s will or the laws of descent and distribution. Notwithstanding the
foregoing, the Participant may, with the prior written consent of the Committee,
make transfers of outstanding Awards to immediate family members or to a trust,
the sole beneficiaries of which are the Participant or immediate family members,
in each case solely for estate planning purposes, in all instances subject to
compliance with any applicable spousal consent requirements and all other
applicable laws.

12. General Provisions.

12.1 Award Agreement. To the extent deemed necessary by the Committee, an Award
under the Plan shall be evidenced by an Award Agreement in a written or
electronic form approved by the Committee setting forth the number of shares of
Common Stock or units of Stapled Securities, as applicable, subject to the
Award, the purchase price of the Award (if any), the time or times at which an
Award will become vested, exercisable or payable and the term of the Award. The
Award Agreement may also set forth the effect on an Award of a Qualified
Liquidity Event and a termination of Service under certain circumstances. The
Award Agreement shall be subject to and incorporate, by reference or otherwise,
all of the applicable terms and conditions of the Plan, and may also set forth
other terms and conditions applicable to the Award as determined by the
Committee consistent with the limitations of the Plan. An Award Agreement may be
in the form of an agreement to be executed by both the Participant and the
Company (or an authorized representative of the Company) or certificates,
notices or similar instruments as approved by the Committee. The Committee need
not require the execution of an Award Agreement by a Participant, in which case,
acceptance of the Award by the Participant shall constitute agreement by the
Participant to the terms, conditions, restrictions and limitations set forth in
the Plan and the Award Agreement.

12.2 Determinations of Service. Subject to applicable law, including without
limitation Section 409A of the Code, the Committee shall, in good faith, make
all determinations relating to the Service of a Participant with the Company or
any Subsidiary in connection with an Award, including, without limitation, with
respect to the continuation, suspension or termination of such Service. A
Participant’s Service shall not be deemed terminated if the Committee determines
that (i) a transition of employment to service with a partnership, joint venture
or corporation not meeting the requirements of a Subsidiary in which the Company
or a Subsidiary is a party is not considered a termination of Service, (ii) the
Participant transfers between service as an employee and service as a consultant
or other personal service provider (or vice versa), or (iii) the Participant
transfers between service as an employee and that of a non-employee director (or
vice versa). The Committee may determine whether any corporate transaction, such
as a sale or spin-off of a division or subsidiary that employs a Participant,
shall be deemed to result in a termination of Service for purposes of any
affected Awards.

12.3 No Right to Employment or Continued Service. Nothing in the Plan, in the
grant of any Award or in any Award Agreement shall confer upon any Eligible
Person or any Participant any right to continue in the Service of the Company or
any of its Subsidiaries, or interfere in any way with the right of the Company
or any of its Subsidiaries to terminate the employment or other service
relationship of an Eligible Person or a Participant for any reason at any time.

 

- 14 -



--------------------------------------------------------------------------------

12.4 Rights as Shareholder. A Participant shall have no rights as a holder of
shares of Common Stock and/or units of Stapled Securities with respect to any
unissued securities covered by an Award until the date the Participant becomes
the holder of record of such securities. Except as provided in Section 4.2
hereof, no adjustment or other provision shall be made for dividends or other
shareholder or security holder rights, except to the extent that the Award
Agreement provides for dividend payments or dividend equivalent rights. The
Committee may determine, in its discretion, the manner of delivery of Common
Stock or Stapled Securities, as applicable, to be issued under the Plan, which
may be by delivery of stock certificates, electronic account entry into new or
existing accounts or any other means as the Committee, in its discretion, deems
appropriate. The Committee may require that any certificates or other evidence
of ownership be held in escrow by the Company for any shares of Common Stock or
units of Stapled Securities, as applicable, or cause the shares or units to be
legended in order to comply with the securities laws, the restrictions arising
under the Plan or other applicable restrictions. Should the shares of Common
Stock or units of Stapled Securities be represented by book or electronic
account entry rather than a certificate, the Committee may take such steps to
restrict transfer of the shares of Common Stock or units of Stapled Securities,
as applicable, as the Committee reasonably considers necessary or advisable.

12.5 Other Compensation and Benefit Plans. The adoption of the Plan shall not
affect any other share incentive or compensation plans in effect for the Company
or any Subsidiary, nor shall the Plan preclude the Company from establishing any
other forms of share incentive or other compensation or benefit program for
employees of the Company or any Subsidiary. The amount of any compensation
deemed to be received by a Participant pursuant to an Award shall not constitute
includable compensation for purposes of determining the amount of benefits to
which a Participant is entitled under any other compensation or benefit plan or
program of the Company or a Subsidiary, including, without limitation, under any
pension or severance benefits plan, except to the extent specifically provided
by the terms of any such plan.

12.6 Plan Binding on Transferees. The Plan shall be binding upon the Company,
its transferees and assigns, and the Participant, the Participant’s executor,
administrator and permitted transferees and beneficiaries.

12.7 Additional Restrictions. In the event of a change in control, a Qualified
Liquidity Event or similar corporate event or a change in capital structure, any
Awards that vest or become payable as a result of or in connection with the
applicable event or circumstances may be subject to the same terms and
conditions applicable to the proceeds realized by the Company or its
shareholders in connection therewith (including, without limitation, payment
timing and any escrows, indemnities, payment contingencies or holdbacks), as
determined by the Committee in its sole discretion, subject to compliance with
Section 409A of the Code.

 

- 15 -



--------------------------------------------------------------------------------

13. Legal Compliance

13.1 Securities Laws.

a) No shares of Common Stock or units of Stapled Securities, as applicable, will
be issued or transferred pursuant to an Award unless and until all applicable
requirements imposed by Federal and state securities and other laws, rules and
regulations and by any regulatory agencies having jurisdiction, and by any
exchanges upon which the shares of Common Stock or units of Stapled Securities,
as applicable, may be listed, have been fully met. The Committee may in good
faith impose such conditions on any shares of Common Stock or units of Stapled
Securities, as applicable, issuable under the Plan as a result of restrictions
under the Securities Act or under the requirements of any exchange upon which
such shares of the same class are then listed or of any regulatory agency having
jurisdiction over the Company, and under any blue sky or other securities laws
applicable to such shares. The Committee may also require the Participant to
make customary representations and warranties at the time of issuance or
transfer, including, without limitation, that the shares of Common Stock or
units of Stapled Securities, as applicable, are being acquired only for
investment purposes and without any current intention to sell or distribute such
shares. Certificates representing Common Stock or Stapled Securities, as
applicable, acquired pursuant to an Award may bear such legends as the Committee
may consider appropriate under the circumstances.

b) From the time the Company commences reliance on the exemption from
registration provided by Rule 12h-1(f)(1) of the Exchange Act and until the
Company ceases such reliance or becomes subject to the reporting requirements of
Sections 13 or 15(d) of the Exchange Act, the Company shall provide to the Award
holders the information required to be delivered under Rule 12h-1(f)(1)(vi) of
the Exchange Act, as applicable, in accordance with such rule.

13.2 Unfunded Plan. The adoption of the Plan and any reservation of shares of
Common Stock, units of Stapled Securities or cash amounts by the Company to
discharge its obligations hereunder shall not be deemed to create a trust or
other funded arrangement. Except upon the issuance of Common Stock or Stapled
Securities, as applicable, pursuant to an Award, any rights of a Participant
under the Plan shall be those of a general unsecured creditor of the Company,
and neither a Participant nor the Participant’s permitted transferees or estate
shall have any other interest in any assets of the Company by virtue of the
Plan. Notwithstanding the foregoing, the Company shall have the right to
implement or set aside funds in a grantor trust, subject to the claims of the
Company’s creditors or otherwise, to discharge its obligations under the Plan.

13.3 Section 409A Compliance. To the extent applicable, it is intended that the
Plan and all Awards hereunder comply with, or be exempt from, the requirements
of Section 409A of the Code and the Treasury Regulations and other guidance
issued thereunder, and that the Plan and all Award Agreements shall be
interpreted and applied by the Committee in a manner consistent with this intent
in order to avoid the imposition of any additional tax under Section 409A of the
Code. In the event that any provision of the Plan or an Award Agreement is
determined by the Committee to not comply with the applicable requirements of
Section 409A of the Code and the Treasury Regulations and other guidance issued
thereunder, the Committee shall have the authority to take such actions and to
make such changes to the Plan or an Award Agreement as the Committee deems
necessary to comply with such requirements, provided that no such action shall
adversely affect any outstanding Award without the consent of the affected
Participant. Notwithstanding anything contained herein to the contrary, a
Participant shall not be

 

- 16 -



--------------------------------------------------------------------------------

considered to have terminated service with the Company for purposes of any
payments under the Plan which are subject to Section 409A of the Code until the
Participant has incurred a “separation from service” from the Company within the
meaning of Section 409A of the Code. Each amount to be paid or benefit to be
provided under the Plan shall be construed as a separate identified payment for
purposes of Section 409A of the Code. If any payment or benefit provided to a
Participant in connection with his or her separation from service is determined
to constitute “nonqualified deferred compensation” within the meaning of
Section 409A of the Code and Participant is determined to be a “specified
employee” as defined in Section 409A of the Code, then such payment or benefit
shall not be paid until the day following the six-month anniversary of the
separation from service or, if earlier, on the Participant’s date of death. The
Company makes no representation that any or all of the payments described in the
Plan will be exempt from or comply with Section 409A of the Code. In no event
whatsoever shall the Company or any of its Subsidiaries or Affiliates be liable
for any tax, interest or penalties that may be imposed on a Participant by
Section 409A of the Code or otherwise, or any damages for failing to comply with
Section 409A of the Code.

13.4 Tax Withholding. The Participant shall be responsible for payment of any
taxes or similar charges required by law to be paid by the Participant or
withheld from an Award or an amount paid in satisfaction of an Award. Any
required withholdings shall be paid by the Participant on or prior to the
payment or other event that results in taxable income in respect of an Award. In
addition to the methods described in the Plan, the Award Agreement may specify
the manner in which the withholding obligation shall be satisfied with respect
to the particular type of Award. Without limiting the foregoing, if the Company
or any Subsidiary reasonably determines that under the requirements of
applicable taxation laws or regulations of any applicable governmental authority
it is obliged to withhold for remittance to a taxing authority any amount upon
the grant, vesting, or exercise of an Award, the other disposition or deemed
disposition by a Participant of an Award or any Common Stock or Stapled
Securities, as applicable, or the provision of any other benefit under the Plan
and if the Participant does not provide notice of the applicable withholding
method from items (a) through (d) below, the Company or any of its Subsidiaries,
may take any steps it considers reasonably necessary in the circumstances in
connection therewith, including, without limiting the generality of the
foregoing:

a) requiring the Participant to pay the Company or any of its Subsidiaries such
amount as the Company or any of its Subsidiaries is obliged to remit to such
taxing authority in respect thereof, with any such payment, in any event, being
due no later than the date as of which any such amount first becomes included in
the gross income of the Participant for tax purposes;

b) to the extent permitted, and subject to rules established by, the Committee,
issuing any Common Stock or Stapled Securities, as applicable, issued pursuant
to an Award to an agent on behalf of the Participant and directing the agent to
sell a sufficient number of such shares on behalf of the Participant to satisfy
the amount of any such withholding obligation, with the agent paying the
proceeds of any such sale to the Company or any of its Subsidiaries for this
purpose;

 

- 17 -



--------------------------------------------------------------------------------

c) to the extent permitted, and subject to the rules established by, the
Committee, withholding from the Common Stock or units of Stapled Securities, as
applicable, otherwise issuable pursuant to the exercise or settlement of an
Award a number of shares of Common Stock or Stapled Securities, as applicable,
sufficient to satisfy the amount of any such withholding obligation; or

d) to the extent permitted by law and consistent with Section 409A of the Code,
deducting the amount of any such withholding obligation from any payment of any
kind otherwise due to the Participant.

13.5 No Guarantee of Tax Consequences. Neither the Company, the Board, the
Committee nor any other person make any commitment or guarantee that any
Federal, state, local or foreign tax treatment will apply or be available to any
Participant or any other person hereunder.

13.6 Severability. If any provision of the Plan or any Award Agreement shall be
determined to be illegal or unenforceable by any court of law in any
jurisdiction, the remaining provisions hereof and thereof shall be severable and
enforceable in accordance with their terms, and all provisions shall remain
enforceable in any other jurisdiction.

13.7 Governing Law. The Plan and all rights hereunder shall be subject to and
interpreted in accordance with the laws of the State of Texas, without reference
to the principles of conflicts of laws, and to applicable Federal securities
laws.

14. Term; Amendment and Termination.

14.1 Term. The Plan has been adopted by the Board and shall become effective as
of the Effective Date. The term of the Plan will be ten years from the date of
adoption by the Board, subject to Section 14.2 hereof. Upon a termination of the
Plan, Awards shall remain outstanding in accordance with the terms set forth in
each applicable Award Agreement.

14.2 Amendment and Termination. The Board may from time to time and in any
respect, amend, modify, suspend or terminate the Plan or any Award or Award
Agreement hereunder. Notwithstanding the foregoing, no amendment, modification,
suspension or termination shall adversely affect any Award theretofore granted
without the consent of the Participant or the permitted transferee of the Award.

 

- 18 -